DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-5, 7, 9-13, 16-18 are presented for examination and claims 6, 8, 14-15 and 19-20 are cancelled.
	Applicant’s amendment of claim 5, 7, 9-11, 16 and cancelle of claims 6, 8, 14-15 and 19-20 are overcome the 112 rejection. 
Allowable Subject Matter
2.	Claims 1-5, 7, 9-13 and 16-18 are allowed.
The allowability of the claims independent claims 1, 10 and 16, resides, at least in part, in that closest prior art of Becker et al. (US 2016/0125762) discloses in Par. [0085], [0094], the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of the stand 12, the welding  torch 14, a welding  surface, the workpiece 82, a fixture, one or more training arms, the operator, an identification token, and so forth. The one or more sensing devices 16 may include any suitable sensing device, such as an inertial sensing device or a motion tracking device; however, the prior art does not disclose or suggest, alone or in combination, providing a system for welding the first substrate to the second substrate, a squeeze clamp having to a first end and a second end; a motor connected to the squeeze clamp such that the first and second ends are movable to clamp the first substrate to the second substrate; at least one of an electromagnetic flux sensor, a current sensor, a position sensor and a gap sensor disposed on one of the first and second ends for determining a first measured variable between the first and second substrates and for determining a second measured 
Claims 2-5, 7, 9, 11-13 are 17-18 are allow since they depend on the allowable claims 1, 10 and 16.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119